Citation Nr: 0307924	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  96-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from November 1944 to 
March 1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.  The 
appellant disagreed and perfected an appeal to the Board, 
which, in August 2000, also denied the claim.  The appellant 
appealed the Board's determination to the United States Court 
of Appeals for Veterans Claims (Court), which by a May 2001 
Order vacated the Board's decision and remanded the case for 
further administrative adjudication.  In March 2002, the 
Board undertook additional development of the record.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
claim has been developed.

2.  The evidence does not show that the appellant is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes or concentric contraction of the visual 
field to five degrees or less, or that he is a patient in an 
nursing home because of mental or physical disability.  

3.  The evidence does not show that the appellant is unable 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; has a frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; is unable to feed himself through loss of coordination 
of upper extremities or through extreme weakness; is unable 
to attend to the wants of nature; has any incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment; or is bedridden such that 
his disabilities actually require him to remain in bed.  

4.  The appellant does not have a single permanent disability 
rated as 100 percent disabling, nor does the evidence show 
that he is substantially confined to his dwelling and the 
immediate premises.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of the need for aid and attendance or by reason of 
being housebound are not met. 38 U.S.C.A. §§ 1155, 1521, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352, 
4.25 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

A claim for special monthly pension does not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In May 1996, the RO issued a 
statement of the case informing the appellant of the criteria 
for proving entitlement to special monthly pension.  In a 
December 1997 letter, the RO informed the appellant of a 
hearing scheduled pursuant to his request.  The appellant 
canceled that hearing.  In a March 1999 supplemental 
statement of the case, the RO listed the evidence considered, 
the legal criteria for evaluating the claim, and the analysis 
of the facts as applied to those criteria, thereby informing 
the appellant of the information and evidence necessary to 
substantiate the claim.  After the Court vacated the Board's 
decision and remanded the case, the Board issued a June 2002 
letter asking the appellant to provide the contact 
information for any treatment he had received.  The appellant 
responded, and in August 2002, the RO issued letters to four 
private physicians from whom the appellant received 
treatment.  By a January 2003 letter, the Board told the 
appellant of the evidence it had developed and what action he 
could take, and asked whether he had any other information of 
evidence to submit.  In February 2003, the appellant 
responded that he had no further information or evidence to 
submit.  It should be noted that recently, VA amended the 
criteria for evaluating skin disorders.  67 Fed. Reg. 49590-
49599 (July 31, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.118).  The appellant has not been specifically notified 
by VA of the revised criteria, which apply to his claim as of 
August 30, 2002.  Nonetheless, as noted below, the evidence 
of record does not support a higher evaluation using the 
revised regulations that would alter the outcome of this 
analysis, and so there is no prejudice to the appellant of 
deciding his claim without specific notice to him of this new 
criteria.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002). Prior to the Board's August 2000 
decision, VA had obtained pertinent VA treatment records and 
received a statement from his daughter in support of his 
claim.  The action undertaken by the Board in 2002 yielded 
information from four private physician identified by the 
appellant.  The appellant has not identified any other 
sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
October 1998 and August 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Although the RO did 
not address whether VA had complied with the assistance and 
notification requirements of the VCAA, it is clear that the 
appellant was aware of those requirements, given her argument 
before the Court in support of the Order vacating the Board's 
August 2000 decision and remanding the case for further 
adjudication.  There would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

II.  Analysis

The appellant contends that he meets the criteria for 
entitlement to special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound.  
After a review of the record, the Board finds that the 
evidence does not support the contentions.  

A veteran will be considered to be in need of aid and 
attendance when found to be so helpless or so nearly helpless 
as to require the regular aid and attendance of another 
person.  A veteran will be considered to be in need of 
regular aid and attendance if he (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes or concentric contraction of the visual field to 
five degrees or less, (2) is a patient in an nursing home 
because of mental or physical disability, or (3) establishes 
the factual need for aid and attendance pursuant to 38 C.F.R. 
§  3.351(b)-(c), 3.352(a) (2002).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination where bedridden is that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2002).

The appellant's pension shall be paid at the housebound rate 
if, in addition to having a single permanent disability rated 
100 percent disabling, he (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of disability or disabilities.  This requirement is 
met when he is substantially confined to his dwelling and the 
immediate premises, or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d) (2002).  

A September 1994 VA general medical examination showed that 
the veteran was 73 years old and complained of intermittent 
tiredness and aching low back pain.  He had no other recent 
complaints.  He was a chronically ill looking male.  Carriage 
and posture were good.  Gait was normal.  He had numerous 
moles and a surgical scar on the left shoulder.  His blood 
pressures were 146/104, 150/108, and 148/108, and he took 
medication for hypertension.  He had a midline inferior 
abdominal surgical appendectomy scar.  Lumbar spine movement 
was flexion to 55 degrees, backward extension to 22 degrees, 
lateral flexion to 22 degrees, and rotation to 26 degrees.  
The examiner diagnosed postoperative partial colon resection 
and colostomy closure for colonic diverticulitis and 
perforated colonic diverticula, postoperative appendectomy, 
hypertension, diabetes mellitus, and residuals of a back 
injury.  An accompanying radiology report of X-rays of the 
lumbar spine showed a diagnosis of degenerative changes of 
the lumbar spine with narrowing of the interspace between L1-
L2, L2-L3, and L3-L4.  That report also noted a calcified 
abdominal aorta with suggestion of possible dilation and 
possibly aneurismal dilation measuring approximately four 
centimeters at its widest diameter.  

A September 1994 VA mental disorders examination showed that 
the appellant denied any psychiatric problems, including 
depression.  He was oriented times three.  Sensorium was 
clear.  He was dressed neatly and appropriately.  He was 
polite and courteous.  He denied paranoia.  He denied any 
problem with thoughts of suicide or homicide.  His mood was 
euthymic.  His remote and recent memory was intact.  His 
concentration and attention span were with normal limits.  He 
was able to remember three objects in five minutes.  He 
showed no evidence of any cognitive impairment other than 
mild aging, with no evidence of dementia.  The examiner did 
not diagnose any emotional impairment.  

A September 1994 VA visual examination showed that the 
appellant took pills and eye drops for glaucoma.  His visual 
acuity was 20/30 in the right eye and 20/30 in the left eye.  

In a June 1998 letter, the appellant's daughter stated that 
she had been assisting him since major surgery in April 1986.  
She stated that he was not able to make decisions for himself 
and lived in the past.  He did not seem to understand the 
world today.  She complained that people took advantage of 
elderly people.  She stated that he could not survive alone 
in today's world.  She prepared his meals, shopped for him, 
did his bookkeeping, and oversaw all his other needs.  She 
felt that he could not protect himself from the hazards and 
dangers of his environment.  

An October 1998 VA brain and spinal cord examination showed 
that the appellant was 77 years old and had no neurological 
problems.  He denied any history of stroke or seizure.  He 
had a history of head injury.  There was no history of 
Parkinson's disease or multiple sclerosis.  He indicated that 
his memory was fairly good.  He reported that he lived by 
himself and took care of himself.  He cleaned his own house 
and cut his grass.  He was dependent upon his daughter to 
deliver him meals.  He stated that he managed his own 
affairs, however he indicated that the money usually ran out 
before the end of the month.  He stated that he had good 
social support and this had not caused him any distress.  His 
medical history was significant for diabetes, hypertension, 
glaucoma, hypercholesterolemia, and abdominal aortic 
aneurysm.  Memory was zero out of three at five minutes.  It 
was two out of three with prompting.  The appellant performed 
well on changing sets.  His constructions were impaired 
including poor performance on making a clock and reproducing 
a geometric diagram.  He had impaired naming.  His 
interpretation of proverbs was concrete.  He had a slightly 
broad-based gait and impaired tandem gait.  Motor examination 
revealed no weakness in any of his extremities and normal 
coordination.  The examiner provided an impression that the 
appellant had what appeared to be a fairly typical 
Alzheimer's disease.  His deficits in mental status were 
negligible according to the appellant, however the examiner 
felt that the appellant was minimizing his symptoms and that 
his mental status was moderately impaired.  The examiner 
opined that the appellant was competent to manage his own 
affairs at the time of the examination, but his ability to do 
so appeared marginal and that, "he may not be able to do so 
for much longer."

An October 1998 VA eye examination showed that the appellant 
had a history of chronic mild glaucoma of both eyes.  He took 
Betoptics eye drops twice daily and Xalatan at night in both 
eyes.  Glasses were worn for reading only.  He had a history 
of diabetes for 15 years and took Glucotrol.  Visual acuity 
in the right eye was 20/30.  Visual acuity in the left eye 
was 20/60.  The corneas were clear.  The lenses were within 
normal limits for age.  The examiner provided an impression 
of refractive error presbyopia corrected to 20/30 in the 
right eye and 20/60 in the left eye.  The examiner also 
provided an impression of chronic glaucoma in both eyes.  The 
appellant was visually qualified for routine daily activities 
at home and work.  The condition in both eyes was permanent 
and stable.  The examiner noted that the appellant failed to 
report for a visual field examination.  

An October 1998 VA general medical examination showed that 
the appellant was 77 years old.  He was diagnosed with an 
abdominal aortic aneurysm three years prior and it was being 
observed.  He reported that his colon ruptured in 1986 
requiring emergency surgery.  He had to wear a colostomy for 
a while and then had it closed.  The presumed etiology was 
colonic diverticulitis.  He reported that since the surgery 
he had rectal urgency and at times had incontinence.  He 
stated that he was pushed down by another soldier in service 
and injured his back and that it still hurt at times with 
certain movements.  The appellant reported that he was 
diagnosed with diabetes two to three years prior and he had 
known of hypertension for four to five years.  He reported an 
elevated cholesterol reading for three to four years and 
glaucoma for three to four years.  He used eye drops, 
Glucotrol, Gemfibrozil, and Cardura.  He quit tobacco in 1987 
and drank only one drink every one to two weeks.  He reported 
occasional heart palpitations but had not been specifically 
diagnosed with any heart disease.  He did not have any chest 
pain or shortness of breath.  He was unaware of having been 
diagnosed with lung disease, epilepsy, liver disease, ulcer 
disease, or kidney disease.  Blood pressures were 180/95 
sitting and supine and 170/95 standing.  He was right-hand 
dominant.  Posture and gait were generally normal.  His skin 
showed multiple nevi.  Examination of the lymphatic and hemic 
systems and head and face was negative.  Pupils were equal.  
Tympanic membranes were cerumen filled.  Nose, sinus, mouth, 
and throat examination noted much prior dental work.  His 
neck was supple.  His chest had diminished breath sounds.  
Lungs were clear.  His heart had regular rate with nor 
murmurs, gallops, or rubs.  There was no displaced point of 
maximal impulse.  There was no edema of the extremities, but 
the extremities revealed multiple spider veins.  Abdomen was 
obese and nontender with surgical scar present.  Genitalia 
were normal.  Prostate was soft and nontender.  He was 
capable of lumbosacral spine forward flexion to 85 degrees, 
backwards extension to 20 degrees, left and right lateral 
flexion to 30 degrees, and left and right rotation to 35 
degrees.  Endocrine examination was negative.  Cranial nerves 
II through XII were grossly intact.  He was oriented times 
three.  Psychiatric examination showed that he was pleasant 
and cooperative.  The examiner felt that he could manage his 
benefit payments.  The electrocardiogram showed a T wave 
abnormality, considered due to lateral ischemia.  

The examiner noted that the appellant drove himself to the 
examination.  He was not hospitalized or permanently 
bedridden.  He was not legally blind.  He could manage his 
benefits payments.  The appellant reported that he lived 
alone and took care of all of his activities of daily living.  
Because of his prior bowel surgery, he had bowel urgency and 
at times incontinence.  He reported that he left home daily 
to take a walk.  He could walk two miles without a mechanical 
aid.  The examiner provided diagnoses of status post colonic 
surgeries for ruptured diverticuli; diabetes mellitus type 
II; history of abdominal aortic aneurysm; hypertension; 
status post appendectomy; status post trauma to the lumbar 
spine; glaucoma; and history of hypercholesterolemia.  An 
accompanying radiology report provided diagnoses of 
hepatomegaly, with diffuse increase in echogenicity of the 
liver most likely due to cirrhosis versus fatty change; 
simple cysts in the kidneys; splenomegaly; and an abdominal 
aortic aneurysm measuring 3.5 centimeters in greatest 
diameter.  

An October 1998 VA mental disorders examination showed that 
the appellant denied knowing why he had been referred to a 
psychiatrist.  He reported that his mood was up and down but 
normal for him and he was able to enjoy himself more days 
than not.  He usually felt rested on awakening although he 
said one or two days per week he might find it difficult to 
get out of bed.  He denied any history of staying in bed all 
day ever.  He reported that he cut his own grass and went for 
a walk each morning to exercise.  He drove himself to the 
examination.  He visited his daughter in a nearby town by 
driving himself there about once per week.  He reported that 
his concentration and energy were both good.  Mental status 
examination showed that the appellant was clean and neat in 
appearance.  His thought processes were goal directed.  His 
thought content was negative for suicidal or homicidal 
ideation and negative for auditory or visual hallucinations.  
No evidence of delusions or ideas of reference was noted.  
His speech was normal in rate and volume.  His mood was 
euthymic.  His affect was full range and appropriate to the 
content of his speech.  His judgment and insight were intact.  
He was alert and fully oriented.  His short-term memory was 
intact with three words out of three remembered at zero 
minutes and at three minutes.  His long-term memory was 
basically intact with the ability to name the current 
president and some previous presidents, although he couldn't 
name them in order.  He knew there were twenty nickels in a 
dollar.  His proverb interpretations were mildly concrete.  
He was quite concrete on similarities.  The examiner found no 
psychiatric diagnosis.  The examiner noted that the appellant 
had some days when it was difficult to get himself to be as 
active as other days.  The examiner assigned a global 
assessment of functioning of 60, which was also the highest 
in the previous year.  

Treatment records from Dr. Lanoux from October 1992 to May 
2002 showed a history of chronic open angle glaucoma that was 
gradually brought under control.  Treatment records from Dr. 
Hoffman in August and September 2000 showed treatment for 
degenerative lumbar spine and right leg sciatica following a 
fall in June 2000 where the appellant struck his right 
buttocks and low back area.  Treatment records from Dr. 
Thiele noted that the appellant had been hospitalized in July 
2000 for pneumonia; a chest x-ray in January 2002 was clear.  
Laboratory reports in August 2000 noted the diabetes to be 
well controlled.  Treatment records from Dr. Brown from 
August 2000 to July 2002 showed blood pressure measurements 
of 120/70, 140/54, 140/70, 144/68, 150/60, 150/70, 160/70, 
160/74, 160/78, 160/80, 170/66, and 180/80.  X-rays in 
January 2002 showed the right hip, pelvis, and right femur to 
be free of fracture or abnormality.  

VA aid and attendance or housebound examination in August 
2002 showed that the claims file was reviewed in its 
entirety.  It was noted that the appellant was 81 years old 
with a history of diabetes, abnormal aortic aneurysm, 
hypertension, status post appendectomy, glaucoma, and 
hyperlipidemia.  He did not require an attendant to report to 
the examination; he drove himself from his home to the 
hospital.  He was not bedridden.  His corrected vision was 
better than 5/200.  He was able to manage his own benefit 
payments, but had given a power of attorney to a 
granddaughter.  He was able to protect himself from hazards 
of daily living.  He denied any symptoms of dizziness, but 
had occasional incontinence of bladder secondary to previous 
bowel surgery.  His memory was preserved and he was able to 
self-care for himself.  He was able to walk two to three 
blocks everyday and was able to do his own grocery shopping.  
Examination revealed the appellant to be alert, awake, and 
oriented.  He walked independently with a cane in his right 
hand.  He had a normal build and good nutrition.  His heart 
rate was 80 and his blood pressure 138/70 in supine position 
and 130/72 in standing position.  There were no functional 
restrictions in the upper extremities and moderate limitation 
in the lower extremities secondary to chronic right hip pain.  
There was no muscle atrophy, contractures, or lack of 
coordination present.  There were no deficits on weight 
bearing and no evidence of deformity of the thoracic spine or 
amputation.  The diagnoses included diabetes, hypertension, 
history of abdominal aortic aneurysm, status post colonic 
surgery for ruptured diverticula, status post appendectomy, 
glaucoma, hyperlipidemia, and chronic right hip pain.  The 
examiner concluded that the appellant lived independently and 
was able to manage his daily activities with occasional 
assistance from family members.  

The Board finds that none of the appellant's disabilities 
warrant an evaluation of 100 percent and that none of his 
disabilities in combination warrant a disability evaluation 
of 100 percent.  The RO has found the disabilities combined 
to be 90 percent disabling.  The Board will examine the 
appellant's disabilities to determine whether an increased 
evaluation may be warranted.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002) 
(Schedule).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, where the 
regulations have changed, the Board will evaluate the 
symptomatology pursuant to both the new and old criteria to 
determine which may be more favorable to the appellant.  

The RO found the appellant's aortic aneurysm to be 60 percent 
disabling.  Although the aneurysm does not appear to preclude 
exertion (he walks two miles without aid and mows his own 
lawn), a 60 percent evaluation has assigned by the RO which 
is the evaluation warranted for an aortic aneurysm which 
precludes exertion.  A 100 percent evaluation requires that 
the aortic aneurysm be five centimeters or large in diameter, 
symptomatic, or assigned for an indefinite period from the 
date of hospital admission for surgical correction.  38 
C.F.R. § 4.104, Diagnostic Code 7110 (2002).  In October 
1998, the aortic aneurysm measured less than five centimeters 
in diameter.  It is not symptomatic, and the medical evidence 
does not reveal hospitalization for correction.  Therefore, 
no more than a 60 percent evaluation is appropriate.  
Pursuant to the previous criteria for the evaluation of 
cardiovascular disabilities, the aortic aneurysm will still 
warrant no more than a 60 percent evaluation as the 100 
percent evaluation was awarded after establishment of the 
diagnosis with markedly disabling symptoms and for one year 
after surgical correction.  38 C.F.R. § 4.104, Diagnostic 
Code 7110 (1998).  The evidence does not show that he has had 
surgical correction or that the aneurysm is markedly 
disabling.  He is able to walk two miles and mow his lawn.  
Therefore, the Board finds that no more than a 60 percent 
evaluation is warranted pursuant to either set of criteria 
that are equally favorable.  

The Board notes that although the RO did not rate the 
disability, an October 1998 VA neurological examination 
diagnosed Alzheimer's disease.  The Board finds that the use 
of only the current criteria is appropriate for the 
evaluation of the Alzheimer's disease as that disability is 
not shown by the evidence of record prior to the October 1998 
VA examination.  The Board finds that a 50 percent evaluation 
is appropriate for the Alzheimer's disease.  

A 50 percent evaluation is warranted for a mental disorder 
where the evidence shows occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A higher evaluation of 70 percent requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130 (2002).

The Board, evaluating all benefit of the doubt in favor of 
the appellant, finds that his memory impairment and inability 
to understand complex commands warrant an evaluation of 50 
percent.  However, the Board finds that the appellant does 
not meet the criteria for a greater evaluation as the 
evidence does not show any of the criteria for that higher 
evaluation.  38 C.F.R. § 4.25 (2002).

The appellant has also had colonic surgery, and temporarily 
had a colostomy, although it was closed.  His postoperative 
partial colon resection and colostomy closure due to colonic 
diverticulitis and perforated colonic diverticula has been 
evaluated as 40 percent disabling by the RO.  That is the 
maximum available disability evaluation for that disability. 
38 C.F.R. § 4.114, Diagnostic Code 7239 (2002).

The appellant has complained of a low back injury.  The RO 
has assigned a 20 percent evaluation for residuals of a low 
back injury based on moderate limitation of lumbar spine 
motion.  An evaluation greater than 20 percent for a low back 
injury would require that the evidence show vertebral 
fracture; ankylosis of the spine or of the lumbar spine; 
severe limitation of lumbar spine motion; severe recurring 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief; or severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (2002).  The evidence 
does not show that any of those criteria are met.  The 
appellant's range of lumbar spine motion, while somewhat 
limited, does not rise to the level of severe limitation of 
lumbar spine motion.  Therefore, the Board finds that the 
criteria for an evaluation greater than 20 percent for a low 
back injury are not met.  

The appellant is also shown to have diabetes mellitus.  The 
RO has assigned a 20 percent evaluation for that disability.  
An evaluation greater than 20 percent for diabetes mellitus 
is warranted where the evidence shows that the diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2002).  
Pursuant to previous regulations, an evaluation greater than 
20 percent for diabetes mellitus was warranted where the 
evidence showed moderately severe diabetes mellitus requiring 
large insulin dosage, restricted diet, and careful regulation 
of activities, i.e., avoidance of strenuous occupational and 
recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995).  The Board finds that the medical evidence does 
not show that insulin, restricted, diet, and regulation of 
activities are required to control the diabetes mellitus.  
The evidence also does not show that a large insulin dosage, 
restricted diet, and avoidance of strenuous activities are 
required for control of the diabetes mellitus.  Therefore, 
the Board finds that the criteria for an evaluation greater 
than 20 percent for diabetes mellitus are not warranted.  

The appellant is also shown to have hypertension.  The RO has 
assigned a 10 percent evaluation for that disability.  An 
evaluation greater than 10 percent for hypertension requires 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).  The evidence does not show 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  Therefore, the Board 
finds that an evaluation greater than 10 percent is not 
warranted for hypertension.

The appellant is also shown to have glaucoma.  The RO has 
assigned a 10 percent evaluation for that disability.  An 
evaluation greater than 10 percent for glaucoma requires 
visual acuity loss or visual field loss greater than 10 
percent disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6013 
(2002). The appellant's visual acuity is shown to be 20/30 in 
the right eye and 20/60 in the left eye, which does not 
warrant an evaluation greater than 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Codes 6071-6079 (2002).  The evidence does 
not show field loss warranting an evaluation greater than 
10 percent.  38 C.F.R. §§ 4.76-4.77, 4.84a, Diagnostic Code 
6080 (2002).  Therefore, the Board finds that an evaluation 
greater than 10 percent is not warranted for glaucoma.  

The appellant is also shown to have moles on the back and 
abdomen and a surgical scar on the left shoulder and 
postoperative appendectomy.  The RO has assigned those 
conditions zero percent evaluations.  An evaluation greater 
than zero percent for scars or moles requires that those 
scars or moles be the result of burns; cause moderate 
disfigurement of the head, face or neck; be poorly nourished 
with repeated ulceration; be tender and painful on objective 
demonstration; or cause limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805, 7819 (2001).  Recently, VA amended these criteria, so 
that an evaluation greater than zero percent requires 
disfigurement of the head, neck, or face; scars other than of 
the head, neck, or face that are deep or cause limitation of 
motion in areas of at least six inches square or greater, or 
that do not cause limitation of motion in areas 144 inches 
square or greater; superficial scars that are unstable or 
painful on examination; or scars that limit a part affected.  
67 Fed. Reg. 49590-49599 (July 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118) (effective August 30, 2002).  
The evidence of record does not demonstrate that any of the 
appellant's scars or moles meets the criteria for an 
evaluation greater than zero percent under either the old or 
the new versions of the criteria.  

The Board has added a 50 percent evaluation (for Alzheimer's 
disease) to the appellant's nonservice-connected 
disabilities.  However, that additional disability still 
results in a combined disability evaluation of 90 percent. 38 
C.F.R. § 4.25 (2002).  

The Board finds that the appellant does not meet the criteria 
for special monthly pension by reason of the need for aid and 
attendance.  The Board finds that the evidence does not show 
that he is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to five degrees or less, or 
that he is a patient in an nursing home because of mental or 
physical disability.  However, the appellant alleges that the 
evidence establishes the factual need for aid and attendance.  

The Board finds the evidence does not show that the appellant 
is unable to dress or undress himself or to keep himself 
ordinarily clean and presentable, to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness, or is unable to attend to the wants of nature.  
There is no indication of any frequent need of adjustment of 
any special prosthetic or orthopedic appliances.  Nor does 
the evidence suggest that the appellant is bedridden.  The 
appellant and his daughter allege he has incapacity, physical 
and mental, requiring care or assistance on a regular basis 
to protect him from hazards or dangers incident to his daily 
environment.  While his daughter alleged such need, the Board 
finds that the medical evidence of record does not show a 
need for regular aid and attendance.  The October 1998 VA 
examination found the appellant able to manage his own 
affairs, although he might not be able to much longer.  VA 
does not award benefits prospectively, but upon the level of 
severity shown by the most current evidence.  The most recent 
and current evidence shows that the appellant is able to 
manage without regular aid and attendance.  The appellant's 
daughter argued that the appellant was being taken advantage 
of due to his age and stated that she must bring his meals 
every day.  However, the evidence shows that the appellant 
walked daily, and drove once per week to visit his daughter.  
He drove himself to his examinations.  It appears that the 
appellant is able to procure his own meals by driving to 
obtain them if he is unable to prepare them.  The evidence 
shows that he is capable of performing the other activities 
of daily living.  Therefore, the Board finds that the 
evidence does not demonstrate any actual need for regular aid 
and attendance.  Most recently, VA aid and attendance or 
housebound examination in August 2002 showed that the 
appellant was 81 years old and did not require an attendant 
to report to the examination; he drove himself from his home 
to the hospital.  He was not bedridden.  He was able to 
manage his own benefit payments, but had given a power of 
attorney to a granddaughter.  He was able to protect himself 
from hazards of daily living.  He was able to walk two to 
three blocks everyday and was able to do his own grocery 
shopping.  He walked independently with a cane in his right 
hand.  The examiner concluded that the appellant lived 
independently and was able to manage his daily activities 
with occasional assistance from family members.  

The Board finds that the criteria for entitlement to special 
monthly pension by reason of being housebound are not met.  
The Board has evaluated the appellant's disabilities above 
and finds he does not have a single permanent disability 
rated as 100 percent disabling.  Furthermore, the Board finds 
the evidence does not show that he is substantially confined 
to his dwelling and the immediate premises.  The evidence 
clearly shows he drove himself to his VA examinations, walks 
up to two miles daily, and drives once per week to a nearby 
town to visit his daughter.  Therefore, the Board finds the 
evidence does not show he is housebound.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound are 
not met and the appellant's claim therefore is denied.  
38 U.S.C.A. §§ 1155, 1521, 5107 (West 2002); 38 C.F.R. 
§ 3.351, 3.352 (2002).


ORDER

Entitlement to special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.





 

